Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-26 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a method and apparatus that detects using a sensor, an object in a region of a light output of a headlight of a vehicle. The apparatus determines the type and width of region occupied by an object within the region of light output.   The device or method then determines two vertical parallel lines centrally according to width of the region providing light dark boundaries to delineate boundary with respect to the light output.  The two lines move outward in opposite directions away from each other and towards each other with respect to the width region sensed.  The headlight is controlled to emit light according to a light distribution corresponding to a full beam of the headlight and reduce the light output in the region bounded by the two parallel lines thereby reducing the light output in the object region of the object. 

Ackerman (U.S. Pat. 9,523,473) discloses a headlight for a vehicle that changes light distribution base on sensed objects. However, the cited reference fail to individually disclose, or suggest when combined, a vertical parallel line configuration where the lines move toward and away from each other defining a light dark boundary with respect to the sensed width of the object sensed.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the vertical parallel lines defining the boundary in combination with the recited structural limitations of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ackerman (U.S. Pat. 9,523,473) discloses a headlight apparatus for a vehicle. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919.  The examiner can normally be reached on M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ROBERT J MAY/Primary Examiner, Art Unit 2875